Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is made by and between Maryann A.
Waryjas (the “Executive”) and Great Lakes Dredge & Dock Corporation, a Delaware
corporation (the “Company”), pursuant to the Employment Agreement between the
Executive and the Company dated September 12, 2014 (the “Employment Agreement”),
to fully settle and resolve any and all issues and disputes arising out of the
Executive’s employment with and separation from the Company.

WHEREAS, the Company and the Executive have mutually agreed to have the
Executive resign from her position with the Company effective November 10, 2015
(the “Separation Date”), and that she will be entitled to receive the
compensation and benefits payable pursuant to Section 3.3 of the Employment
Agreement upon her resignation; and

WHEREAS, the Company and the Executive now wish to enter into a “separation
agreement,” as contemplated in Section 3.6 of the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein,
the receipt and sufficiency of which is hereby acknowledged by each party, the
Executive and the Company agree as follows:

1. Termination of Employment. The Executive agrees that her employment with the
Company shall terminate on the Separation Date, and further agrees her
involvement with the Company in any of the capacities listed in Sections 3.9
(a), (b) or (c) of the Employment Agreement shall also terminate on the
Separation Date. The Executive shall be permitted to exhaust the full balance of
her ten (10) days of accrued and unused vacation beginning on October 28, 2015
and ending on the Separation Date.

2. Unconditional Benefits. The Executive acknowledges that the Company will
provide her with certain Unconditional Assistance Benefits whether or not she
chooses to sign the Agreement. Such benefits are described in greater detail in
Appendix A, which is attached and incorporated herein.

3. Consideration. In consideration for the Executive’s execution of this
Agreement and its attached Release (defined below), and provided the Executive
complies with her obligations under this Agreement and does not revoke her
acceptance of the Release, the Company will provide the Executive with certain
Conditional Assistance Benefits, which are described in greater detail in
Appendix A, and which the Executive acknowledges represent full consideration
for entering into the Agreement.

4. Benefits. Except as otherwise specifically provided in the Agreement,
including Appendix A, the Executive’s eligibility to participate in the
Company’s employee benefit plans and programs (including the Company’s life
insurance and short-term disability benefit programs) shall end on the
Separation Date.

5. General Release and Waiver of Claims. As part of the Executive’s
consideration for the Conditional Assistance Benefits described in Appendix A,
the Executive agrees to execute and comply with the General Release and Waiver
of Claims attached as Appendix B to the Agreement (the “Release”).



--------------------------------------------------------------------------------

6. Confidentiality and Restrictive Covenants. The Executive acknowledges and
agrees that she remains bound by any and all post-employment restrictions set
forth in the Employment Agreement, including but not limited to those contained
within Article IV of the Employment Agreement. Notwithstanding any provision in
the Employment Agreement or this Agreement to the contrary, nothing shall
prohibit the Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity or making other disclosures that
are protected under the whistleblower provisions of federal law or regulation.

7. Cooperation and Assistance. The Executive acknowledges and agrees that, as a
condition to receiving the benefits described herein, the Executive shall
provide assistance to the Company as described in Section 5.2 of the Employment
Agreement.

8. Representation of Disclosure. The Executive represents and warrants that she
has not withheld any information from the Company through its directors,
officers, or CEO that may give rise to allegations threatening material
liability of the Company or any of its subsidiaries or affiliates. The Executive
acknowledges and agrees that this representation is a material term of the
Agreement and any breach of this representation shall relieve the Company of any
continuing obligation to provide the Conditional Assistance Benefits described
in Appendix A of the Agreement and may require the Executive to repay to the
Company such Conditional Assistance Benefits she already received.

9. No Admission. The Agreement is not an admission by any of the Released
Parties (as defined in Appendix B) or by the Executive of any wrongdoing or
liability, or that any action (or failure to take action) undertaken by any of
the Released Parties or by the Executive was wrongful; unlawful; in violation of
any local, state or federal law, statute or regulation; or capable of inflicting
any damages or injury on any of the Released Parties or the Executive. The
Company and the Executive each specifically deny any such wrongdoing,
unlawfulness, violation, or damages.

10. Mutual Non-Disparagement. The Executive agrees, on behalf of herself and her
agents, representatives, attorneys, assigns, heirs, executors, and
administrators, not to make any oral or written statement to any third party
that disparages the Company or its officers and directors; provided that the
provisions of this Paragraph 10 shall not apply to testimony as a witness,
compliance with other legal obligations, or assertion of or defense against any
claim of breach of the Agreement, and shall not require the Executive to make
false statements or disclosures. The Company agrees that its officers and
directors will not make any oral or written statement to any third party that
disparages the Executive or her job performance; provided that the provisions of
this Paragraph 10 shall not apply to testimony as a witness, compliance with
other legal obligations, or assertion of or defense against any claim of breach
of the Agreement, and shall not require the Company’s officers or directors to
make false statements or disclosures.

11. Entire Agreement. The Agreement (including the Appendices hereto) contains
the entire agreement and understanding between the Executive and the Company,
and supersedes any and all prior agreements (including, but not limited to, the
Employment Agreement), discussions, negotiations, understandings, and proposals
of the parties with respect to any of the matters described herein and therein.
The Agreement and no other document or understanding between the parties shall
constitute the “separation agreement” contemplated in Section 3.6 of the
Employment Agreement. The terms of the Agreement cannot be changed except in a
later document signed by the Executive and an authorized officer of the Company.

 

2



--------------------------------------------------------------------------------

12. Governing Law; Venue. The Agreement shall be governed by the laws of the
State of Illinois, without giving effect to any principles regarding conflicts
of laws. The parties will bring and pursue any legal or equitable proceeding
relating to or arising under the Agreement only in the courts of Cook County,
Illinois or the United States District Court for the Northern District of
Illinois. Each party consents to and agrees never to challenge the personal
jurisdiction or venue of those courts, and agrees that they are a fair and
convenient place to conduct any such proceeding.

13. Partial Invalidity. If any part of this Agreement is held to be
unenforceable, invalid or void, then the balance of this Agreement shall
nonetheless remain in full force and effect to the extent permitted by law.

14. No Presumption. The Agreement shall be interpreted and construed as if all
of its provisions were drafted jointly by the parties, and no party is entitled
to the benefit of any rule of construction with respect to the interpretation of
any term, condition or provision in favor of or against any drafter of the
Agreement. The Agreement shall be interpreted and construed in accordance with
the plain meaning of its terms and not strictly for or against either party.

15. Headings. The headings in the Agreement are for the convenience of the
parties and shall not affect its meaning or interpretation.

16. Notice and Other Communications. With the exception of the acceptance of
this Agreement, its attached Release (Appendix B), and the revocation of ADEA
(defined below) claims contained within it, which shall be governed by Paragraph
20, below, as applicable, all notices given under the Agreement shall be in
writing and shall be delivered by mail, hand, facsimile, e-mail (in .pdf
format), or by a nationally known, reputable overnight delivery service
addressed as follows:

If to the Executive:

Maryann A. Waryjas

At the address and e-mail address previously provided in writing to the

Company

If to the Company:

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Attn: Chief Executive Officer

Fax: (630) 574-3007

jwberger@gldd.com

 

3



--------------------------------------------------------------------------------

With a copy to:

Godfrey & Kahn, S.C.

One East Main Street, Suite 500

Madison, WI 53703

Attn: Eric C. Wilson

Fax: (608) 257-0609

ewilson@gklaw.com

or to such other address as either party will have furnished to the other in
writing in accordance herewith. Notice shall be considered effective when
actually received by the addressee.

17. Taxes. The Company may withhold from any amount payable under the Agreement
such federal, state or local taxes as must be withheld pursuant to any
applicable law or regulation.

18. No Waiver. Either party’s failure to insist upon strict compliance with any
part of the Agreement, or its failure to assert any right it may have hereunder,
will not be considered a waiver of that or any other part of or right under the
Agreement unless the waiver is in writing and signed by the party that is
waiving its rights.

19. Binding. The terms of the Agreement shall be binding upon and inure to the
benefit of the heirs, estates, predecessors, affiliates, assigns, attorneys,
officers, directors, employees, agents, and representatives of the parties. In
the event that any amounts under the Agreement are due following the Executive’s
death, such amounts will be payable to a trust or trusts designated by the
Executive in writing to the Company, so long as (i) such trust information is
provided by Executive to the Company in advance of Executive’s death and
(ii) such trust or trusts is/are in existence at the time payments are to be
made. Otherwise, payment shall be made to the Executive’s estate. In each case,
payments shall be made subject to applicable law, deductions and withholdings
and the terms and conditions of applicable employee benefit plans.

20. Acceptance and Revocation Procedures.

a. Acceptance of Agreement: The Executive acknowledges and agrees that she may
agree to the terms of the Agreement by signing and dating it (but not the
Release, which shall be governed by Paragraph 20(b), below) and returning the
signed and dated Agreement via mail, email (in .pdf format), hand delivery, or
overnight delivery, so that it is received by Eric J. Wilson, Godfrey & Kahn,
S.C., One East Main Street, Suite 500, Madison, WI 53703, E-Mail:
ewilson@gklaw.com, on or before 5:00 p.m. Central Time on Wednesday, October 14,
2015.

b. Acceptance of Release: The Executive acknowledges and agrees that she may
agree to the terms of the Release by signing and dating it no earlier than
Wednesday, November 11, 2015, and returning the signed and dated Agreement via
mail, email (in .pdf format), hand delivery, or overnight delivery, so that it
is received by Eric J. Wilson, Godfrey & Kahn, S.C., One East Main Street, Suite
500, Madison, WI 53703, E-Mail: ewilson@gklaw.com, on or before 5:00 p.m.
Central Time no later than Tuesday, November 17, 2015.

 

4



--------------------------------------------------------------------------------

c. By executing the Agreement and Release, the Executive acknowledges and agrees
that:

d. The Executive has carefully read all parts of the Agreement (including the
Release) and fully understands the meaning of the terms and conditions contained
herein;

e. The Company has advised the Executive, and is hereby advising her in writing,
to consult with an attorney of her choosing prior to signing the Agreement;

f. The Release includes a release of all claims under the Age Discrimination in
Employment Act (“ADEA”);

g. The Agreement and Release were originally presented to the Executive on
Friday, October 9, 2015. The Executive acknowledges and agrees that she has had
the opportunity to take more than 21 days after receiving the Release, to decide
whether to sign it;

h. With regard to the release of ADEA claims contained within the Release, the
Executive understands that she has seven (7) days after signing the Release
within which to revoke her thereof (“Revocation Period”), and such revocation
will not be effective unless written notice of the revocation is, via mail,
e-mail (in .pdf format), hand delivery, or overnight delivery, directed to and
received by Eric J. Wilson, Godfrey & Kahn, S.C., One East Main Street, Suite
500, Madison, WI 53703, E-mail: ewilson@gklaw.com, on or before 5:00 p.m.
Central Time on the first business day following the end of the Revocation
Period. Notwithstanding the foregoing, in the event the Executive signs the
Release in a timely manner, the parties agree that this Paragraph 20(h) applies
only to the release of ADEA claims, and that revocation under this Paragraph
20(h) shall not apply to her release of any other claims contained within the
Release all of which shall remain in full force and effect. The parties further
acknowledge and agree that they have valued the release of ADEA claims at
$200,000; therefore, should the Executive revoke her release of ADEA claims
under this Agreement, the Severance Payments discussed in Appendix A shall be
reduced by $200,000;

i. The Executive is signing the Agreement knowingly, voluntarily and without any
coercion or duress;

j. The only consideration the Executive is receiving for signing the Agreement
is described in the Agreement itself, and no other promises or representations
of any kind have been made to cause her to sign it; and

k. If the Executive chooses not to execute the Release in the manner set forth
in Paragraph 20(b), above, this Agreement shall be deemed null and void, and the
respective rights and responsibilities of the Executive and the Company under
the Employment Agreement shall apply.

21. Remedies. Upon the material violation or breach by the Executive or the
Company of any of the terms of the Agreement, and her/its failure to cure such
breach within five (5) business days of written notice, and in addition to any
other remedies available to the wronged party, the wronged party shall be
entitled to suspend indefinitely further performance or obligations (including
additional payments due) under the Agreement and recover any

 

5



--------------------------------------------------------------------------------

damages suffered as a result of such breach, including recoupment of any
payments made under the Agreement, as well as any reasonable attorneys’ fees and
costs incurred in remedying such breach. In addition, either party may seek
injunctive or equitable relief.

22. No Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in the Agreement by seeking other employment or
otherwise.

23. Section 409A. Notwithstanding any provision of the Agreement to the
contrary, the Agreement is intended to be exempt from or, in the alternative,
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the interpretive guidance thereunder (the “Code”), including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions. The Agreement shall be construed and interpreted in accordance
with such intent. Each payment under the Agreement or any Company benefit plans
is intended to be treated as one of a series of separate payments for purposes
of Code Section 409A.

24. Counterparts. The Agreement may be executed in one or more counterparts, and
each such counterpart shall be deemed an original, but all such counterparts
together shall constitute but one agreement. In the event that any signature to
the Agreement is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original

25. Indemnification and Directors and Officers Liability Insurance Coverage.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
impact in any way the Company’s obligations to indemnify and advance expenses on
behalf of the Executive after the Separation Date pursuant to the Company’s
Amended and Restated Bylaws (the “Bylaws”) as in effect on the Separation Date,
or other policies or pursuant to Delaware law. It is understood that the
Company’s obligation to indemnify and advance expenses shall continue as stated
in Article V of the Bylaws whether or not that Article may be subsequently
revoked, modified, or amended. For a minimum of six (6) years after the
Separation Date, the Company shall continue to provide directors and officers
liability insurance coverage for the Executive with respect to claims arising
out of or in connection with the Executive’s employment.

[Signatures to follow on next page]

 

6



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SEPARATION AGREEMENT

 

EXECUTIVE    

GREAT LAKES DREDGE & DOCK

CORPORATION

/s/ Maryann A. Waryjas     By:   /s/ Jonathan W. Berger Maryann A. Waryjas      
Jonathan W. Berger     Its:   Chief Executive Officer

 

  Date:   10/9/15   Date:   10/9/15

 

7



--------------------------------------------------------------------------------

APPENDIX A TO SEPARATION AGREEMENT

POST-TERMINATION PAYMENTS AND BENEFITS

Unconditional Assistance Benefits.

Whether or not the Executive chooses to sign the Agreement or revoke her release
of ADEA claims as described in Paragraph 20(h) of the Agreement, the Company and
the Executive acknowledge that the Executive will receive the following
Unconditional Assistance Benefits, to extent that such benefits have not already
been provided to the Executive as of the date of this Agreement:

 

  •   The Executive shall be paid for all Base Salary earned through the
Separation Date. The Executive acknowledges that, should she sign the Agreement,
she will use and exhaust the full balance of her accrued and unused vacation
time, beginning on October 28, 2015 and running through the Separation Date and,
as such, the Executive shall have no accrued and unused vacation time available
as of the Separation Date nor shall the Executive be entitled to any payout of
accrued and unused vacation time. Should the Executive choose not to sign the
Agreement, the Executive shall be paid all accrued and unused vacation earned
through the Separation Date.

 

  •   If the Executive chooses not to sign the Agreement or Release in Appendix
B, the Executive shall be paid a pro rata portion of the Executive’s annual
bonus at target level. If the Executive chooses to sign the Agreement and
Release, payment of this benefit shall be governed by the “Pro Rata Bonus”
provision under “Conditional Assistance Benefits,” below.

 

  •   The Executive shall receive any and all benefits under the Company’s
Supplemental Savings Plan and employee benefits plans through the Separation
Date.

 

  •   The Company will reimburse the Executive for any and all reasonable
business expenses she incurred on or prior to the Separation Date, in accordance
with the Company’s expense reimbursement policy.

 

  •   The Company will provide the Executive with the right to participate, at
her own expense, in the Company’s group health insurance plan, in accordance
with the mandates of the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”).

 

  •   The Executive will be provided all appropriate information concerning her
rights and obligations under the Company’s 401(k) Savings Plan.

 

  •   To the extent that the Company has made any over-deductions with respect
to the Executive and the Executive’s participation in the Company’s Stock
Purchase Plan, the Company will pay all such amounts to the Executive on the
Company’s first regularly scheduled pay date following the Separation Date.

Conditional Assistance Benefits.

As consideration for the Executive’s execution of the Agreement (including the
Release in Appendix B), and provided that the Executive complies with her
obligations under the Agreement and the Employment Agreement, then following the
expiration of the Revocation Period (as defined in Paragraph 20(h) of the
Agreement), the Company will provide the Executive with the following
Conditional Assistance Benefits, in accordance with Section 3.3 of the
Employment Agreement:

 

8



--------------------------------------------------------------------------------

  •   Separation Payments: The Company will pay the Executive an aggregate,
pre-tax amount of Five Hundred Two Thousand Five Hundred Dollars ($502,500.00),
which is equivalent to eighteen (18) months of the Executive’s base salary as of
the Separation Date (the “Severance Amount”). The Severance Amount will be
payable to the Executive in equal installments, less ordinary withholdings,
during the eighteen (18) month period (the “Severance Period”) that begins after
the expiration of the Revocation Period (as defined in Paragraph 20(h) of the
Agreement), with the Company responsible for payment of the employer’s share of
any applicable taxes. All subsequent payments shall be made on the Company’s
regularly scheduled pay dates. For unemployment compensation purposes (if the
Executive applies for and is determined eligible to receive said benefits as
provided by law), the Executive will immediately advise the Illinois Department
of Employment Security or other applicable unemployment insurance program of her
receipt of such severance, and agrees and acknowledges that the Severance Amount
shall be allocated to the eighteen (18) months immediately following the period
the expiration of the Revocation Period (as defined in Paragraph 20(h) of the
Agreement).

Notwithstanding the foregoing, in the event of a “Change in Control” during the
Severance Period, the balance of the unpaid Severance Amount shall be
accelerated and paid to the Executive in a single lump sum within thirty
(30) days of the Change in Control event. For purposes of this Agreement,
“Change in Control” shall have that same definition as is set forth in
Section 3.4 of the Employment Agreement.

 

  •   Bonus/SSP Payment: The Company will pay to the Executive a single lump-sum
payment in the pre-tax amount of Two Hundred Nineteen Thousand and Three Hundred
Fifty Dollars ($219,350.00), which is equivalent to one and one-half times the
average of the Executive’s actual annual bonus (on an annualized basis) and the
Supplemental Savings Plan benefits over three years (or shorter period)
immediately preceding the Separation Date (the “Bonus/SSP Payment”). The
Bonus/SSP Payment will be paid when all other Company executives receive annual
bonus payments, if any, but in no event later than March 15, 2016.

 

  •   Pro Rata Bonus. The Executive shall be paid a pro rata portion (based on
days elapsed in the calendar year through October 9, 2015) of the Executive’s
annual bonus at target level. This payment of One Hundred Twenty-Nine Thousand
Four Hundred Ten and 50/100 Dollars ($129,410.50) shall be made in a single lump
sum on the Company’s first regularly scheduled pay date following the Separation
Date. Should the Executive choose to sign the Agreement and Release, the
Executive acknowledges and agrees that this is the appropriate calculation of
the “pro rata portion of the Executive’s annual bonus at the target level under
Section 2.2” referenced in Section 3.3 of the Employment Agreement.

 

9



--------------------------------------------------------------------------------

  •   COBRA Subsidization: If the Executive exercises her right to continue
coverage under the Company’s medical and dental plans pursuant to COBRA, the
Company will continue to pay the normal employer share of such costs for up to
eighteen (18) months following the Separation Date. During the period under
which the Executive is receiving the Severance Amount, the Company shall reduce
the Executive’s payments of the Severance Amount by the Executive’s share of the
cost of such benefits, which shall be fixed at the amount the Executive paid for
such coverage on the Separation Date.

 

  •   Vesting Credit: The Executive shall receive eighteen (18) months of age
and vesting credit for any unvested equity awards, measured from the Separation
Date. As such, her “Termination Date” for purposes of any such agreement shall
be determined to be May 10, 2017.

The Company and the Executive agree that because the Conditional Assistance
Benefits detailed below are being provided to the Executive, in part, to ensure
that the Executive has no incentive to initiate litigation against the Company
for claims arising on or before the date of this Agreement, if the Executive
files any action against the Company in any court of competent jurisdiction, and
such action includes any claim or claims arising on or before the date of this
Agreement, then the Company’s obligation to pay any amounts under this Agreement
shall cease, any amounts paid to the Executive under this Agreement prior to the
date on which the action is filed shall become immediately owed to the Company,
and the Company shall have right to recover such amounts owed to the Company
through any means permitted by law.

Pursuant to Section 3.6 of the Employment Agreement, the Company’s obligation to
pay the Conditional Assistance Benefits shall cease upon: (a) the Executive’s
material breach or breaches of any of her contractual obligations to the
Company, including those contained in the Agreement and the Employment
Agreement; or (b) the Company’s discovery of facts and circumstances that would
have justified the Executive’s termination for Cause (as defined in the
Employment Agreement).

By signing this Agreement, the Executive acknowledges and agrees that nothing in
the Agreement, including this Appendix A, is intended to be tax advice and that
the Company recommends that the Executive discuss her personal tax situation
with her tax advisor.

 

10



--------------------------------------------------------------------------------

APPENDIX B TO SEPARATION AGREEMENT

GENERAL RELEASE AND WAIVER OF CLAIMS

 

1. Released Parties. As used in the Agreement to which this Appendix is attached
and in this Appendix B (the “Release”), “Released Parties” means: (a) the
Company; (b) all of the Company’s subsidiaries and affiliates; and (c) all past
and present officers, directors, agents, employees, employee benefit plans (and
their sponsors, fiduciaries and administrators), insurers, and attorneys of any
of the entities described in the immediately preceding clauses (a) and (b).

 

2. Release and Waiver of Claims.

 

  a. In return for the consideration from the Company described in the
Agreement, the Executive, on behalf of herself and her agents, representatives,
attorneys, assigns, heirs, executors, and administrators, releases each of the
Released Parties from, and agrees not to bring any action, suit or proceeding
against any of the Released Parties regarding, any and all liability, claims,
demands, actions, causes of action, suits, grievances, debts, sums of money,
agreements, promises, damages, back and front pay, costs, expenses, attorneys’
fees, and remedies of any type (collectively, “Claims”), relating to any act,
failure to act or event that occurred up to and including the date on which the
Executive signs the Agreement, including without limitation, all Claims arising
out of or in connection with the Executive’s employment or separation of
employment with the Company, and including but not limited to:

 

  i. The Age Discrimination in Employment Act of 1967, as amended (“ADEA”);

 

  ii. Any and all Claims arising out of any federal, state or local law,
including but not limited to Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866 (42 U.S.C. § 1981), the Americans with Disabilities
Act, the Employee Retirement Income Security Act, the False Claims Act, the
Worker Adjustment and Retraining Notification Act, the Family and Medical Leave
Act, and the Illinois Human Rights Act;

 

  iii. Any and all Claims for wrongful or retaliatory discharge of employment,
termination in violation of public policy, discrimination, breach of contract
(both express and implied), breach of a covenant of good faith and fair dealing
(both express and implied), promissory estoppel, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation or
fraud, negligent or intentional interference with contract or prospective
economic advantage, defamation, negligence, personal injury, invasion of
privacy, false imprisonment, conversion, or any other remuneration; and/or any
other contract or tort claim;

 

  iv. Any and all Claims arising out of any constitutional provision, statute,
law, ordinance, executive order, or regulation relating to employment,
termination of employment or discrimination or retaliation in employment;

 

  v. Any and all Claims arising out of any written or unwritten contract,
agreement, policy, benefit plan, retirement or pension plan, option plan,
severance plan, covenant of any kind, or failure to pay wages, bonuses, employee
benefits, other compensation, damages, or any other remuneration; and/or

 

1



--------------------------------------------------------------------------------

  vi. Any and all Claims for attorneys’ fees and costs.

 

  b. This Release does not apply to or affect Claims that cannot be released or
waived under applicable law, Claims for benefits under applicable worker’s
compensation laws, Claims for benefits arising under the Agreement, Claims for
benefits under any applicable Company director and officer liability insurance
policy, Claims for indemnification or advancement of expenses under Article V of
the Amended and Restated Bylaws of the Company, or Claims for benefits in
accordance with the terms of the Company’s health and dental benefit plans, as
modified by COBRA, or Claims under the Company’s 401(k) or Supplemental Savings
Plans. This Release shall not limit or restrict the Executive’s right under the
ADEA to challenge the validity of the Agreement in a court of law, including the
Executive’s right to file a charge or complaint with a government agency
(including, without limitation, the Equal Employment Opportunity Commission) or
participate in an investigation or proceeding initiated or conducted by a
government agency concerning that charge or complaint; provided, however, this
Release does prevent the Executive from making any personal recovery against the
Company or the Released Parties, including the recovery of money damages, as a
result of filing an ADEA charge or complaint with a government agency against
the Company and/or any of the Released Parties. Likewise, by signing this
Release, the Executive acknowledges and agrees that if she brings any claim or
claims against the Company under the Illinois Wage Payment and Collection Act,
any recovery she receives shall be offset by any amounts she has received for
the Severance Payment and Bonus/SSP Payment as provided in Appendix A.

 

  c. The Executive affirms that as of the time she signed the Agreement and
Release, no Claim, action or proceeding covered by Paragraph 2(a) of this
Release was or is pending against any of the Released Parties. The Executive
further acknowledges that she is the sole and lawful owner of all rights, title
and interest in and to all matters released under this Paragraph 2, and that she
has not assigned or transferred, or purported to assign or transfer, any of such
released matters to any other person or entity.

 

3. Governing Law. This Release and its interpretation shall be governed and
construed in accordance with the laws of the state of Illinois, and shall be
binding upon the parties hereto and the Company’s and the Executive’s respective
successors and assigns.

 

4. Voluntary Acceptance Procedures. As detailed in Paragraph 20 of the
Agreement, the Executive, by signing this Release below, acknowledges and agrees
to the following:

 

  a. The Executive has been (and is hereby) advised by the Company to consult
with an attorney before signing this Release;

 

  b. The Agreement, including the Release, were originally presented to the
Executive on October 9, 2015, and the Executive has had the opportunity to take
more than 21 days after receiving this Release to decide whether to sign it, has
carefully read and fully understands the terms of this Release and accepts such
terms knowingly and voluntarily;

 

2



--------------------------------------------------------------------------------

  c. The Executive understands that this Release includes a general release of
claims, including a release of all claims under the ADEA;

 

  d. The Executive understands that she may accept this Release at any time
after the Separation Date by signing and dating in the space indicated below and
returning the signed and dated Release and Agreement, via mail, e-mail (in .pdf
format), hand delivery, or overnight delivery, so that it is received by Eric J.
Wilson, Godfrey & Kahn, S.C., One East Main Street, Suite 500, Madison, WI
53703, E-mail: ewilson@gklaw.com, on or before 5:00 p.m. Central Time no later
than Tuesday, November 17, 2015; and

 

  e. The Executive understands that, with regard to the release of ADEA claims
contained above, she has seven (7) days after signing the Agreement and the
Release within which to revoke her acceptance of the release of such ADEA claims
(“Revocation Period”), and such revocation will not be effective unless written
notice of the revocation is, via mail, e-mail (in .pdf format), hand delivery,
or overnight delivery, directed to and received by Eric J. Wilson, Godfrey &
Kahn, S.C., One East Main Street, Suite 500, Madison, WI 53703, E-mail:
ewilson@gklaw.com, on or before 5:00 p.m. Central Time on the first business day
following the end of the Revocation Period. The Executive further understands
that, notwithstanding the foregoing, in the event the Executive signs this
Agreement in a timely manner, the Executive may revoke only her release of ADEA
claims, and that such revocation shall not apply to her release of any other
claims contained within this Release, all of which shall remain in full force
and effect. The parties further acknowledge and agree that they have valued the
release of ADEA claims at $200,000; therefore, should the Executive revoke her
release of ADEA claims under the Agreement, the Severance Payment discussed in
Appendix A shall be reduced by $200,000.

 

5. Partial Invalidity of Release. If any part of this Release is held to be
unenforceable, invalid or void, then the balance of this Release shall
nonetheless remain in full force and effect to the extent permitted by law.

 

6. Headings. The headings and subheadings in this Release are inserted for
convenience and reference only, and are not to be used in construing the
Release.

 

  EXECUTED THIS              DAY OF                                 , 2015.

 

 

 

Maryann Waryjas

 

3